UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1275



NGWOSUNGA VIVIAN FOMBOH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-321-775)


Submitted:   November 27, 2006            Decided:   January 25, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Kristin K. Edison,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ngwosunga Vivian Fomboh petitions for review of an order

of   the   Board    of     Immigration      Appeals   (Board)    affirming        the

immigration      judge’s     denial   of     her   applications    for      asylum,

withholding of removal, and protection under the Convention Against

Torture.

            Fomboh challenges the Board’s finding that her testimony

was not credible and that she otherwise failed to meet her burden

of proving her eligibility for asylum.                 We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have    reviewed     the   administrative      record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Fomboh failed to

establish   past    persecution       or    a   well-founded    fear   of    future

persecution as necessary to establish eligibility for asylum.                     See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to    establish     eligibility     for     asylum);     INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                   Moreover, as

Fomboh cannot sustain her burden on the asylum claim, she cannot


                                      - 2 -
establish her entitlement to withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

           Fomboh also alleges that the Board erred in denying her

protection under the Convention Against Torture.             To qualify for

this   protection,   a   petitioner   bears   the   burden    of   proof   of

demonstrating that “it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.”                 8

C.F.R. § 1208.16(c)(2) (2006).         Fomboh failed to make such a

showing.

           Accordingly, we deny Fomboh’s petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -